Affirmed and Memorandum Opinion filed December 10, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00159-CR

                     JOHN JOSEPH COOGAN, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 62636

                 MEMORANDUM                         OPINION


      A jury convicted appellant of two counts of indecency with a child and
sentenced him to confinement for twelve years in the Institutional Division of the
Texas Department of Criminal Justice.        The sentences were ordered to run
concurrently. Appellant filed a notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no
pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2